[Cite as State v. Patton, 2022-Ohio-3567.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                 :       Hon. John W. Wise, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
KEVIN PATTON,                                :       Case No. 2021 CA 0017
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Richland County
                                                     Court of Common Pleas, Case No.
                                                     2020-CR-0671N



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    October 6, 2022



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

GARY BISHOP                                          MATTHEW J. MALONE
Richland County Prosecutor                           The Law Office of Matthew J. Malone, LLC
                                                     10 East Main Street
By: PHILIP D. BOGDANOFF                              Ashland, Ohio 44805
Special Assistant Prosecuting Attorney
38 South Park Place, 2nd Floor
Mansfield, Ohio 44902
Richland County, Case No. 2021 CA 0017                                            2


Baldwin, J.

      {¶1}    Appellant, Kevin Patton, appeals the Richland County Court of Common

Pleas decision to sentence him on a count of Attempted Murder and a count of Improperly

Discharging a Firearm at or into a Habitation rather than merging the counts. Appellee is

the State of Ohio.

                     STATEMENT OF THE FACTS AND THE CASE

      {¶2}    Patton objected to Albert Hackett’s relationship with his Mother, Andrea

Patton and, on September 15, 2020, he expressed his objection by attempted to kill

Hackett with a firearm. Despite being at close range and having two opportunities to fire

his weapon, Patton was unsuccessful and was chased off by the wounded Hackett.

      {¶3}    Appellant and his Mother both had a positive relationship with Hackett, but

the relationship between Appellant and Hackett soured when Patton knocked on his door

early one morning and ran off, waking Hackett when he was scheduled to work early in

the morning. That incident prompted Hackett to decide he no longer wanted to see Patton.

      {¶4}    On September 15, 2020 at 2:30 p.m. Hackett, Andrea Patton and a third

person, Lavonia Crutcher were at Hackett’s home, on the porch, playing cards. Patton

and Crutcher were speaking with Appellant via cellphone and Hackett told Patton that he

did not want Appellant at his home. Within ten minutes, Appellant appeared and began

making disparaging remarks about Hackett to his Mother. He and Hackett exchanged

words and the conversation became heated. Hackett told Patton to leave but he would

not. Patton pulled out a gun and backed off the porch as Hackett came across the table

toward him. Patton shot three times at Hackett, who was still on the porch and Hackett
Richland County, Case No. 2021 CA 0017                                                 3


realized he had been hit, but that did not stop him and he began chasing Patton down the

street.

          {¶5}   Patton shot at Hackett a fourth time and escaped from Hackett. Hackett

returned home, told his guests to leave and called 911 for treatment of his wounds.

          {¶6}   A neighbor witnessed and recorded a portion of the confrontation on her

cell phone. The thirteen second video shows Hackett chasing Patton and Patton firing his

last shot at Hackett.

          {¶7}   The Mansfield Police were dispatched to the scene and as one officer

approached, he saw Patton driving in the opposite direction in a red SUV that was later

driven by Patton’s Mother. A detective responded to the scene and discovered three nine

millimeter shell casings in the driveway and sidewalk near Hackett’s house and another

further west on the sidewalk. All were fired from the same gun.

          {¶8}   Patton was arrested and charged with Attempted Murder in violation of R.C.

2903.02 and 2923.02, a felony of the first degree; Felonious Assault in violation of R.C.

2903.11, a felony of the second degree; Improperly Discharging Firearm at or into a

Habitation in violation of R.C. 2923.161, a felony of the second degree; and Having

Weapons While Under Disability in violation of R.C. 2923.13, a felony of the third degree.

The jury convicted him on all counts, the trial court merged the Felonious Assault charge

with the Attempted Murder charge and imposed an aggregate sentence of twenty-five to

thirty and one-half years in prison, plus 813 days.

          {¶9}   Patton filed a timely appeal and submitted one assignment of error:
Richland County, Case No. 2021 CA 0017                                                   4


       {¶10} “I. THE TRIAL COURT ERRED WHEN IT SENTENCED APPELLANT

SEPARATELY FOR THE OFFENSES OF ATTEMPTED MURDER AND IMPROPERLY

DISCHARGING A FIREARM AT OR INTO A HABITATION.”

                                           ANALYSIS

       {¶11} Patton failed to object to his sentence in the trial court. In State v. Rogers,

the Ohio Supreme Court examined a case where the defendant was convicted of multiple

offenses pursuant to a guilty plea. State v. Rogers 143 Ohio St.3d 385, 2015-Ohio-2459,

38 N.E.3d 860. The defendant appealed and argued for the first time on appeal that some

of the convictions should have merged for sentencing. Id. at ¶ 11. The matter was certified

as a conflict and presented to the Ohio Supreme Court. In making its decision, the Court

clarified the difference between waiver and forfeiture as it pertains to allied offenses. Id.

at ¶ 19–21. The Court rejected the argument that by entering a guilty plea to offenses that

could be construed to be two or more allied offenses of similar import, the accused waives

the protection against multiple punishments under R.C. 2941.25. Id. at ¶ 19. The Court

held that by failing to seek the merger of his or her convictions as allied offenses of similar

import in the trial court, the accused forfeits his or her allied offenses claim for appellate

review. Id. at ¶ 21. “[F]orfeiture is the failure to timely assert a right or object to an error,

and * * * ‘it is a well-established rule that “an appellate court will not consider any error

which counsel for a party complaining of the trial court's judgment could have called but

did not call to the trial court's attention at a time when such error could have been avoided

or corrected by the trial court.” ’ ” Id. at ¶ 21.

       {¶12} The accused may raise a forfeited claim on appeal through Crim.R. 52(B).

Pursuant to Crim.R. 52(B), “plain errors or defects affecting substantial rights may be
Richland County, Case No. 2021 CA 0017                                                       5


noticed although they were not brought to the attention of the court.” The Court held in

Rogers:

             An accused's failure to raise the issue of allied offenses of similar

      import in the trial court forfeits all but plain error, and a forfeited error is not

      reversible error unless it affected the outcome of the proceeding and

      reversal is necessary to correct a manifest miscarriage of justice.

      Accordingly, an accused has the burden to demonstrate a reasonable

      probability that the convictions are for allied offenses of similar import

      committed with the same conduct and without a separate animus; absent

      that showing, the accused cannot demonstrate that the trial court's failure

      to inquire whether the convictions merge for purposes of sentencing was

      plain error.

143 Ohio St.3d 385, ¶ 3, 38 N.E.3d 860.

      {¶13} The Court in Rogers reaffirmed that even if an accused shows the trial court

committed plain error affecting the outcome of the proceeding, the appellate court is not

required to correct it. Id. at ¶ 23. The Supreme Court stated: We have “admonish[ed]

courts to notice plain error ‘with the utmost caution, under exceptional circumstances and

only to prevent a manifest miscarriage of justice.’ ” (Emphasis added.) Barnes at 27, 94

Ohio St.3d 21, 759 N.E.2d 1240, quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d

804 (1978), paragraph three of the syllabus. Rogers at ¶ 23. Accord, State v. Carr, 5th

Dist. Ashland No. 15-CA-00007, 57 N.E.3d 262, 2016-Ohio-9, ¶ 10-12; State v. Starr, 5th

Dist. Ashland No. 16-COA-019, 2016-Ohio-8179, ¶ 10-12.
Richland County, Case No. 2021 CA 0017                                              6


      {¶14} Patton did not raise plain error. Because Patton does not claim plain error

on appeal, we need not consider it. See, State v. Quarterman, 140 Ohio St.3d 464, 2014-

Ohio-4034, 19 N.E.3d 900, ¶ 17–20 (appellate court need not consider plain error where

appellant fails to timely raise plain-error claim); State v. Gavin, 4th Dist. Scioto

No. 13CA3592, 2015-Ohio-2996, ¶ 25, citing Wright v. Ohio Dept. of Jobs & Family

Servs., 9th Dist. Lorain No. 12CA010264, 2013-Ohio-2260, ¶ 22 (“when a claim is

forfeited on appeal and the appellant does not raise plain error, the appellate court will

not create an argument on his behalf”). However, even if we were to consider Patton's

argument he would not prevail.

      {¶15} Patton was indicted and convicted of Attempted Murder in violation of R.C.

2903.02 and 2923.02, a felony of the first degree; Felonious Assault in violation of R.C.

2903.11, a felony of the second degree; Improperly Discharging Firearm at or into a

Habitation in violation of R.C. 2923.161, a felony of the second degree; and Having

Weapons While Under Disability in violation of R.C. 2923.13, a felony of the third degree.

The charge of Attempted Murder was merged with the charge of Felonious Assault, but

Patton claims that the charge of Improperly Discharging a Firearm at or into a Habitation

should have also been merged.

      {¶16} In State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.2d 892, the

Ohio Supreme Court revised its allied-offense jurisprudence:

             A trial court and the reviewing court on appeal when considering

      whether there are allied offenses that merge into a single conviction under

      R.C. 2941.25(A) must first take into account the conduct of the defendant.

      In other words, how were the offenses committed? If any of the following is
Richland County, Case No. 2021 CA 0017                                                 7


       true, the offenses cannot merge and the defendant may be convicted and

       sentenced for multiple offenses: (1) the offenses are dissimilar in import or

       significance—in other words, each offense caused separate, identifiable

       harm, (2) the offenses were committed separately, and (3) the offenses

       were committed with separate animus or motivation.

       **

              An affirmative answer to any of the above will permit separate

       convictions. The conduct, the animus, and the import must all be

       considered.

Id., ¶ 25.

       {¶17} The Attempted Murder charge requires that Patton purposely or knowingly

engaged in conduct that, if successful, would have purposely caused the death of

Hackett. The Improper Discharge count required proof that Patton, without having

privilege to do so, discharged a firearm at or into an occupied structure that is a permanent

or temporary habitation of any individual. Patton does not dispute the jury’s findings that

his actions support a finding that he committed both offenses, but claims that the offenses

should be merged as they were committed with the same animus, were not committed

separately and did not cause separate or identifiable harm.

       {¶18} We find sufficient evidence in the record to support a finding that the trial

court did not commit plain error by failing to merge the offenses as there are grounds to

conclude that the offenses occurred separately. Patton fired four shots at Hackett, but the

shots were not simultaneously fired. He fired at Hackett three times while Hackett was on

the porch then began to flee when Hackett lunged toward him and gave chase. He fired
Richland County, Case No. 2021 CA 0017                                             8


a fourth time further west of the porch as Hackett pursued him. Consequently, we find

that there were two separate incidents of discharge of the firearm, and while the shots

occurred in close proximity and time, they occurred separately. State v. Heatherington,

5th Dist. Richland No. 2021 CA 0021, 2022-Ohio-1375, ¶ 113 appeal not allowed, 167

Ohio St.3d 1483, 2022-Ohio-2765, 192 N.E.3d 518, ¶ 113. We also find that the record

supports a conclusion that the first shots were directed at or into Hackett’s home as well

as at Hackett, while the fourth shot, fired as Patton fled, was aimed at Hackett.

Consequently, if we had considered the merits of Patton’s argument, we would still deny

the assignment of error

      {¶19} Patton did not bring this matter to the attention of the trial court, so he was

limited to arguing that the trial court committed plain error. Patton did not offer an

argument to support plain error and we will not create an argument on his behalf. Patton’s

assignment of error is denied.

      {¶20} The judgment of the Richland County Court of Common Pleas is affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Wise, John, J. concur.